DETAILED ACTION
In the amendment filed on January 28, 2021, claims 5 – 6 are pending.  Claims 1 – 4 have been canceled. 

Claim Rejections - 35 USC § 102 and 35 USC § 103
The rejections of the claims under 35 USC § 102 and 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Reasons for Allowance
Claims 5 – 6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 5, the prior art of record does not teach nor reasonably suggest a method of forming a SiC film on a target substrate by thermal CVD by using in particular a precursor having a 3 membered ring formed by at least one C atom and at least one Si atom. The closest prior art to the limitation of record is Li et al. US2019/0055645 (hereafter “Li”). Li does disclose the use of silacycloalkyl compounds as precursors for forming silicon containing films such as SiC, but does not fairly teach or suggest in particular using a 3-member ringed silacycloalkyl compound.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner